DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/914,941.
Claims 1-7 are presented for examination.

Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “the input” on lines 2-3 should apparently be “[[the]]an input”, and the phrase “3D” should apparently be “[[3D]]three-dimensional (3D)”. Claim 7 is also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 
b)	Claims 1 and 7 cite the phrase “next”, wherein the quotation mark to the claimed phrase next is not conventional, and the quotation mark should apparently be deleted. Appropriate correction is required.
c)	Regarding claim 4, the phrase “the width” to be corrected as “[[the]]a width” and “the belt” to be corrected as “the conveyor belt”. Appropriate correction is required.
d)	Regarding claim 6, the phrase “the order” to be corrected as “[[the]]an order”. Appropriate correction is required.
e)	Claim 4 cites “units”. Does the applicant referred it to “incoming product units” or “individual product units” and/or “picked product units”. Consistency of wording of the phrase is required in the claims. Appropriate correction is required
f)	Claim 5 cites “each product unit”, wherein claim 4 cites “units” and claim 1 cites “incoming product units”, “individual product units”, “picked product units” and claim 6 cites “product unit”. Consistency of wording of the phrase is required in the claims. Appropriate correction is required.





Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	Fig. 1 shows a reference label 24 is referred to “Arm Control”, which should apparently be “Arm controller”.
b)	Specification, Para. [0025], cites “arm controller 24” and in Para. [0021]-[0022], cites “arm control unit 24”. A consistency of wording of the phrase is required and should apparently be match the descriptive text labels in both the drawings and the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specifications/Drawing Objections
Specification is objected to because of the following informalities:  
a)	Specification, Para. [0025], cites “arm controller 24” and in Para. [0021]-[0022], cites “arm control unit 24”. A consistency of wording of the phrase is required and should apparently be match the descriptive text labels in both the drawings and the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 cite “the conveyor below”, which renders the claim ambiguous because it is not clear what the applicant refers by the phrase “conveyor below”.
Claims 2 and 4 cite the phrase “the design rule parameters”, which lacks sufficient antecedent basis because there is no previous citation of any design rules in claim 1.
Claim 4 cites the phrase “the design rule” on line 2, which lacks sufficient antecedent basis because there is no previous citation of any design rules in claim 1.
Claim 4 further cites “the extend of product placement”, which lacks sufficient antecedent basis because there is no previous citation of extend of product placement in claim 1 and it is also not clear what the applicant refers by the phrase “extend of product placement” in the claim 4.
Claim 6 cites the phrase “the control module” on line 2, which lacks sufficient antecedent basis because there is no previous citation of any control module in claim 1.
Claim 6 cites “each member”, which renders the claim indefinite because the phrase “each member” is a vague” citation, and it is not clear in the claim which part of the robot is referred to the claimed “member”.
Claim 1 cites “control the defined location placement” on lines 15-16, which renders the claim unclear whether the phrase refers to control the defined placement or control the placement of the picked products units. Further clarification and/or rearrange the claim language is required.
Claim 7 cites “control the defined location placement” on lines 14-15, which renders the claim unclear whether the phrase refers to control the defined placement or control the placement of the picked products units. Further clarification and/or rearrange the claim language is required.
Claims 2-6 are also rejected by the virtue of their dependency on rejected claims.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claim 6, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), claim objection, Drawings/Specification objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1,Streit et al.  (US 2014/0205743) (hereinafter Streit) teaches a conveyor system (See Fig. 1, device 1) for use with a fabrication process tool (See Para. [0009], discloses “device for coating workpieces, wherein the paint spraying robot is set up to coat the side surfaces and/or top surfaces of the workpiece and the surface spraying machine is set up to coat the top surfaces and/or the side surfaces of the workpiece”, same as claimed), the conveyor system comprising:
a 3D vision system positioned to scan and record image data of incoming product units ready for placement on the conveyor belt (See Para. [0038], [0050]-[0051], [0075], discloses “3D or 2D part detection device for detecting the workpiece”);
Shao et al. (US 2022/0088783) (hereinafter Shao) teaches a conveyor system (See Figs. 1-2, Para. [0084], discloses “a manufacturing system” that simulates at least one object 110 placed on the conveyor 120,”, and see Para. [0038], “the robot system may perform various actions to the objects, such as cutting the object to a predetermined shape”), the conveyor system controlling product placement along a conveyor belt of Known dimensions at the input to the fabrication process tool (See Para. [0037], [0039]-[0040], [0042], “the manufacturing line 100 may comprise a conveyor 120, on which at least one object 110 is placed”, and see Para. [0038], “the robot system may perform various actions to the objects, such as cutting the object to a predetermined shape”) and comprising:
a 3D vision system positioned to scan and record image data (See Para. [0040], “a camera device 140 may be deployed in the manufacturing line 100. Here, the camera device 140 may collect object data related to the object 110 for obtaining a position of the object 110”, and see Para. [0047], “3D cameras may be equipped”);
Hashimoto et al. (US 2018/0257238) (hereinafter Hashimoto) teaches, a robotic arm configured to pick up individual product units and place the picked product units at defined locations on the conveyor below (See Para. [0037], [0052], “the workpiece W is placed on a floor of the work area 200 to a given position on the conveyor”); and
a control system coupled to the 3D vision system and the robotic arm (See Para. [0065]-[0066], “the control device 5 may be configured to control the operations of the plurality of fixed cameras”, and Para. ABSTRACT, Para. [0009], [0039], [0049], discloses “a control device configured to control the operation of the robotic arm”), the control system including a processor (See Para. [0039], “the control device 5 includes an arithmetic processor 51”).
Nevertheless, the teaching of Streit, Shao and Hashimoto either individually or  in combination,  does not spell out, wherein “a processor configured with defined fabrication process tool parameters to determine placement rules for individual product units, the processor responsive to the image data for determining an optimum placement of a “next” product unit on the conveyor belt; and an arm controller responsive to the processor for transmitting the optimum placement information as arm control data to the robotic arm so as to control the defined location placement performed by the robotic arm” and in combination with all other limitations of claim 1. Therefore, claim 1 in combination of all the limitations is non-obvious and would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), claim objection, Drawings/Specification objections for informalities, set forth in this Office action.
Claims 2-6 depend either directly or indirectly upon independent claim 1. Therefore, claims 2-64 would be allowable by virtue of its dependency.

Claim 7 is conveyor system claim with multiple stages of optimized product placement and having the same allowable subject matter of claim 1 as discussed above. Therefore, Claim 7 in combination of all the limitations is non-obvious and would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), claim objection, Drawings/Specification objections for informalities, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664